DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on April 18, 2019. It is noted, however, that applicant has not filed a certified copy of Application No. 201941015584 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0221375 (hereinafter “Nagarajan”) in view of U.S. Patent Application Publication 2008/0055641 (hereinafter “Murata”) and Japanese Application Publication 2008-217718 (hereinafter “Ito”) (see English translation of Japanese Publication).
 	Regarding claim 1, Nagarajan discloses the following steps:
	- identify a stored print job as potentially orphaned (a message timer is provided for each print job file 24 (stored in secure print job database (paragraph [0017])), and if the timer countdown is greater than a time interval setpoint 42, then it is determined whether a print job has been printed (paragraph [0019]); a print job that has not been printed is inherently a potentially orphaned print job, since printing has not been executed within a predetermined period of time);
	- identify an owner of the stored print job (user ID data 26 received along with print job file, or may be identified by server 14 (paragraph [0016])).
 	Nagarajan does not expressly disclose:
	- request authorization from the owner to renew the stored print job (in Nagarajan, if there are print jobs belonging to a user that are remaining in the print queue, a reminder message is transmitted to the user (paragraph [0021])); and deleting the stored print job within a configurable time period (if the reminder message has been sent and a job timer countdown is greater than a time interval setpoint 78, then a message is sent to the user that the print job has timed out and has been deleted from the queue (paragraph [0021]), but no request to renew the stored print job appears to be taught). 
	Murata discloses display of a message to a user indicating that an unprinted hold print job exists in an image forming apparatus.  The message further inquires whether the user wants to delete the job, and the user’s response is transmitted to the relevant image forming apparatus (paragraph [0073]; Fig. 12).  By choosing “no” on the hold print job notification screen shown in Fig. 12, the user indicates a desire for the held print job to remain stored in the image forming apparatus.  Thus, Applicant’s renewal request reads on Murata’s hold print job notification screen. 
	Modifying the reminder message of Nagarajan to include a request regarding maintaining a held print job in the image forming apparatus, as taught by Murata, would have been obvious to one of ordinary skill in the art, so that the user can hold the print job in the image forming apparatus for printing at a future time, without having to retransmit the print job. 
 	Neither Nagarajan nor Murata expressly disclose: in response to receiving authorization from the owner to renew the stored print job,
	- determine whether the authorization from the owner is authenticated, and
	- in response to determining that the authorization from the owner is authenticated, renew the stored print job (in Murata, a user can select a response so as to have the stored print data retained in the image forming apparatus, as set forth above, but authentication of the user is not expressly disclosed).
 	Ito discloses a spooler control system 21 that notifies a client PC 5 that printing has been forgotten.  If the user does not provide authentication within a predetermined time after the notification, the print job is deleted (paragraph [0011]).  Thus, it is clear that if the user provides the authentication, then the print job is retained for printing.  In combination with Murata, a user who indicates a desire to not allow deletion of a print job would need to be authenticated so that the print job is not deleted.
 	It would have been obvious for one of ordinary skill in the art to have modified the combined teachings of Nagarajan and Murata by allowing the print job to be retained upon user authentication, as suggested by Ito, so that only authenticated users can control the storage and output of print jobs, thereby enhancing print job security.
 	As for a non-transitory machine readable medium storing instructions executable by a processor, such limitation, while not expressly disclosed in Nagarajan, is well known in the art.  It would have been obvious for one of ordinary skill in the art to have provided a non-transitory machine readable medium, such as ROM, RAM or other known storage means, for enabling a processor to execute the combined teachings of Nagarajan, Murata, and Ito, so that the process may executed on a computer without the requirement of additional hardware.	
 	Regarding claim 2, Nagarajan discloses: wherein the stored print job comprises a document waiting to be released at a print device (printer system controller 20 holds or stores encrypted documents until a print release command is entered by the user at the printer (paragraph [0015])).
 	Regarding claim 3, Ito discloses: wherein the document is to be released at the print device via receiving an authenticated request to print from the owner (user holds an IC card over card reader/writer 3 (paragraph [0041]), card ID written in IC card is transmitted to authentication system 11 to convert the card ID into a user ID, which is notified to spooler control system 21 (paragraphs [0042]); spooler control system acquires the job ID of the print job to be printed, based on the user ID (paragraph [0043]); spooler control system designates the job ID and requests spooler 22 to resume printing (paragraph [0044]); spooler causes printer 4 to print based on the print job (paragraph [0045])).
 	Regarding claim 4, Ito discloses: wherein the authenticated request to print from the owner comprises a personal identification number (PIN); and wherein the authorization from the owner to renew the stored print job must comprise the PIN to determine that the authorization from the owner is authenticated (user ID obtained from card ID in authentication system (paragraph [0042]); user ID must be provided, for the acquisition of the job ID of the print job to be printed is based on the user ID (paragraph [0043])).
 	Regarding claim 8, Ito discloses: in response to determining that the authorization from the owner is not authenticated, delete the stored print job (print job is deleted if there is no authentication from the user within a predetermined time after notifying the user that the printing has been forgotten (paragraph [0011])).
 	Regarding claim 9, Nagarajan discloses: wherein the instructions to identify a stored print job as potentially orphaned comprise instructions to determine whether an age of the stored print job is greater than a threshold (if the timer countdown is greater than a time interval setpoint 42, then it is determined whether a print job has been printed (paragraph [0019]); a print job that has not been printed is inherently a potentially orphaned print job, since printing has not been executed within a predetermined period of time).
 	Regarding claim 10, Nagarajan discloses: wherein the instructions to identify a stored print job as potentially orphaned comprise instructions to determine whether a plurality of requests for the owner to renew the stored print job have been provided to the owner without receiving the authorization from the owner (job timer may count the number of reminder messages that have been transmitted to the user, if the print job is to be terminated if it has not been printed before a predetermined number of reminder messages have been transmitted to the user (paragraph [0018])).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan in view of Murata.
 	Regarding claim 11, Nagarajan discloses a method comprising:
	- determining whether a stored print job is potentially orphaned (a message timer is provided for each print job file 24 (stored in secure print job database (paragraph [0017])), and if the timer countdown is greater than a time interval setpoint 42, then it is determined whether a print job has been printed (paragraph [0019]); a print job that has not been printed is inherently a potentially orphaned print job, since printing has not been executed within a predetermined period of time).
 	Nagarajan further discloses, in response to determining that the stored print job is potentially orphaned, transmitting a reminder message to a user associated with the stored print job (if there are print jobs belonging to a user that are remaining in the print queue, a reminder message is transmitted to the user (paragraph [0021])); and deleting the stored print job within a configurable time period (if the reminder message has been sent and a job timer countdown is greater than a time interval setpoint 78, then a message is sent to the user that the print job has timed out and has been deleted from the queue (paragraph [0021])).
 	Applicant’s claimed invention differs from Nagarajan in that a request for renewal is transmitted to the user, as opposed to a reminder message, and that the print job is deleted when no renewal is received within the configurable time period.
 	As set forth above regarding claim 1, Murata discloses display of a message to a user indicating that an unprinted hold print job exists in an image forming apparatus.  The message further inquires whether the user wants to delete the job, and the user’s response is transmitted to the relevant image forming apparatus (paragraph [0073]; Fig. 12).  By choosing “no” on the hold print job notification screen shown in Fig. 12, the user indicates a desire for the held print job to remain stored in the image forming apparatus.  Thus, Applicant’s renewal request reads on Murata’s hold print job notification screen.  In combination with Nagarajan, the print job would be deleted if no response is received from the user, as Nagarajan already teaches deletion of the print job after a time period following transmission of the reminder message.  Furthermore, one of ordinary skill in the art would have designed the image forming apparatus to delete the print job if no response is received, so as to free storage space for other incoming print jobs.
 	Modifying the reminder message of Nagarajan to include a request regarding maintaining a held print job in the image forming apparatus, as taught by Murata, would have been obvious to one of ordinary skill in the art, so that the user can hold the print job in the image forming apparatus for printing at a future time, without having to retransmit the print job. 
 	Regarding claim 12, Nagarajan discloses determining that the stored print job is potentially orphaned comprising determining that a date associated with the stored print job is older than a threshold age (as set forth above regarding claim 11, if the timer countdown is greater than a time interval setpoint 42, then it is determined whether a print job has been printed (paragraph [0019]); a print job that has not been printed is inherently a potentially orphaned print job, since printing has not been executed within a predetermined period of time).
Allowable Subject Matter
8.	Claim 15 is allowed.
9.	Claims 5-7, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10,	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 5, the cited prior art fails to disclose or suggest Applicant’s non-transitory machine readable medium of claim 1, wherein the instructions to identify the stored print job as potentially orphaned comprise instructions to determine if a renewal option is associated with the stored print job; and
	- in response to determining that a renewal option is not associated with the stored print job, to delete the stored print job without requesting authorization from the owner to renew the stored print job.
 	Regarding claim 6, the cited prior art fails to disclose or suggest Applicant’s non-transitory machine readable medium of claim 1, wherein the instructions to determine whether the authorization from the owner is authenticated comprise instructions to compare an element of the authorization to a metadata element of the stored print job.
 	Claim 7 depends from claim 6.
 	Regarding claim 13, the cited prior art fails to disclose or suggest Applicant’s method of claim 11, wherein determining that the stored print job is potentially orphaned comprises determining that the stored print job is stored on a first printing device and the stored print job has been printed on a second printing device.
	Regarding claim 14, the cited prior art fails to disclose or suggest Applicant’s method of claim 11, wherein determining that the stored print job is potentially orphaned comprises determining that an allowable number of copies of the stored print job have been printed.
 	Regarding claim 15, the cited prior art fails to disclose or suggest Applicant’s system, comprising:
 	- a storage engine to:
	- store a print job comprising a plurality of job attributes, wherein the plurality of job attributes comprise a job owner identification, an authentication code, and a renewal option;
 	in combination with: a renewal engine to:
	- identify the stored print job as potentially orphaned according to the renewal option,
	- request a renewal from a user associated with the stored print job according to the job owner identification,
	- determine whether the renewal received from the user associated with the stored print job is authenticated according to the authentication code, and
	- in response to determining that the renewal received from the user associated with the stored print job is authenticated according to the authentication code, renew the stored print job.
 	The cited prior art references teach several of the above limitations, but the references, whether taken alone or in combination, do not appear to teach or suggest all of the limitations of the claim.

	
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677